Citation Nr: 1518579	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  11-12 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for lumbosacral strain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1993 to July 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA) and a July 2010 rating decision of the Atlanta, Georgia, RO, which continues to maintain jurisdiction of the appeal.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in February 2015.  The record was held open for 30 days from the date of the hearing.  The Veteran subsequently submitted additional evidence in the form of a letter from her VA psychologist.  She waived review of the evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2014).

The issue of entitlement to service connection for PTSD has been recharacterized as service connection of a psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In February 2015, the Veteran testified that her back disability had worsened since her last VA examination in December 2013.  Specifically, the December 2013 VA examination shows that range of motion of the thoracolumbar spine was nearly normal; that functional loss included pain, weakness, fatigueability, and incoordination, but that there was no additional functional loss during flare-ups or repeated use; and that the Veteran did not use assistive devices.  In February 2015, the Veteran testified that her disability had worsened to the point that she requires three different assistive devices; that she has difficulty with prolonged sitting, standing, and walking; and that her pain has increased.  As the evidence suggests a material change in the disability, reexamination is warranted under 38 C.F.R. § 3.327 (2014).

The Veteran also seeks service connection for a psychiatric disorder, which she believes is related to exposure to combat during service in Haiti and her service-connected back disability.  

First, the Veteran's service personnel records must be obtained to verify her service in Haiti.  See 38 C.F.R. § 3.159(c) (2014).

Second, VA treatment records are current through June 2011.  Any outstanding treatment records must be obtained.  See id.

Third, the Veteran was afforded a psychiatric examination in December 2013.  The examiner diagnosed major depressive disorder with secondary alcohol abuse and opined that the Veteran did not meet the criteria for PTSD.  In February 2014, the examiner was asked to provide an addendum opinion regarding whether depression and alcohol abuse were related to service or the Veteran's service-connected back disability.  The examiner opined that "the claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran s service-connected condition."  However, the rationale was that "major depression and alcohol abuse appear to be related to exposure to combat during the political war in Haiti."

Initially, the Board finds that the examiner never addressed whether the Veteran's service-connected back disability caused or aggravated her current psychiatric disorders.  Additionally, the examiner's conclusory rationale contradicts his ultimate conclusion.  Accordingly, reexamination is needed.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012). 
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain complete service personnel records.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain complete VA treatment records from June 2011.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner is to identify the current severity of the Veteran's service-connected back disability.  The examiner must review the entire claims file.  The examination report must include a complete rationale for all opinions expressed.

The examiner is to elicit information regarding the Veteran's education, training, and work history.  The examiner is to report how the Veteran's back disability impact her ability to work.

4.  Schedule the Veteran for a VA psychiatric examination by an appropriate medical professional who has not already examined the Veteran.  The examiner must review the entire claims file.

The examiner is to diagnose any current psychiatric disorder, to include depression and PTSD.

If the Veteran meets the PTSD criteria, the examiner must specify the stressor supporting the diagnosis.  If the Veteran does not meet the criteria for PTSD, the examiner must address whether Dr. Hayslett's February 3, 2015,
diagnosis of PTSD was made in error.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any psychiatric diagnosed disorder is (i) related to the Veteran's active service, (ii) is caused by her service-connected back disability, (iii) or is aggravated by her service-connected back disability.

"Aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natura4l clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




